Citation Nr: 1214602	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to January 1982.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2008 rating decision of the VA Regional Office in Albuquerque, New Mexico that denied service connection for bilateral hearing loss disability and tinnitus.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record indicates that the Veteran was scheduled for and appeared for a formal hearing at the RO on July 29, 2009.  However, the transcript of the hearing is not record.  This should be secured and associated with the claims folder.

Additionally, the record reflects that on his VA Form 9, the Veteran requested all types of personal hearings, including a Board hearing.  In March 2009, the RO wrote to the Veteran informing him that he was being placed on the list for a Travel Board hearing.  There is no subsequent correspondence or entry indicating that the appellant desired a different hearing option, or whether a Travel Board hearing has been scheduled or held.  It is possible the matter was discussed at the RO hearing, but without a transcript, it is impossible to determine.  In view of such, clarification of this matter is indicated and/or the Veteran should be scheduled for a Travel Board hearing.


Accordingly, the case is REMANDED for the following actions:

1.  Secure and associate the July 29, 2009 RO formal hearing transcript with the claims folder.

2.  Unless there is information in the RO hearing transcript clarifying the question, send a letter to the Veteran asking him whether he still wants a Travel Board hearing.  If so, schedule a Travel Board hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


